Election/Restrictions
The restriction requirement mailed August 10, 2022 has been reconsidered and is hereby withdrawn.

Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 102
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neviani, US 6,921,091.  Neviani discloses a constant velocity joint boot assembly, comprising: 
a flexible boot (2) having a flexible portion (10) extending between a first end (12) and a second end (11) along an axis (see Fig. 1), the first end defining a skirt having an engineered portion (16) that extends between at a distal end having a retaining tab (24) and a proximal end of the first end that is disposed adjacent to the flexible portion, the engineered portion is provided with an integrally molded raised bumper (16) that is disposed at the proximal end of the first end and is disposed adjacent to the flexible portion,
wherein the skirt defines a recess (20) that is disposed between the integrally molded raised bumper and the retaining tab and is arranged to receive a first band clamp (22),
wherein Figs. 1 & 4 show a diameter of the integrally molded raised bumper is greater than a diameter of the first band clamp,
wherein Fig. 1 shows a diameter of the integrally molded raised bumper is greater than a first convolute (see also “pleats with a diameter” at col. 3, line 34) of the flexible portion that is disposed proximate the proximal end of the first end.

Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoets, US 8,393,624.  Hoets discloses a constant velocity joint boot assembly, comprising: 
a flexible boot (10) having a flexible portion (24, 26) extending between a first end (12) and a second end (14) along an axis (60), the first end defining a skirt having an engineered portion (20, 22) that extends between at a distal end having a retaining tab (30) and a proximal end of the first end that is disposed adjacent to the flexible portion, the engineered portion is provided with an integrally molded raised bumper (40, 42) that is disposed at the proximal end of the first end and is disposed adjacent to the flexible portion,
wherein the engineered portion is arranged to elastically absorb and/or reflect impact energy (col. 3, lines 65+),
 wherein the skirt defines a recess (28. 34) that is disposed between the integrally molded raised bumper and the retaining tab and is arranged to receive a first band clamp (58),
 wherein the integrally molded raised bumper is provided with a plurality of protrusions (42) that radially extend from an outer surface of the integrally molded raised bumper.

Claims 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollart, GB 709,117.  Mollart shows a constant velocity joint boot assembly, comprising: 
a flexible boot (10) having a flexible portion (13, 14) extending between a first end (12) and a second end (11) along an axis (16), the first end defining a skirt having an engineered portion (18) that is provided with an integrally molded raised bumper that contains an insert (32),
 wherein a portion (35) of the insert extends beyond an outer surface of the integrally molded raised bumper.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn, US 3.204,427.  At Fig. 1, Dunn shows a constant velocity joint boot assembly, comprising: 
a flexible boot (58) having a flexible portion (58) extending between a first end (60) and a second end (62) along an axis, the first end defining a skirt having an engineered portion (see the portion of the boot just below reference numeral 60)) that is provided with an integrally molded raised bumper that contains an insert (48, 52),
 wherein a portion (48) of the insert extends beyond an outer surface of the integrally molded raised bumper,
wherein a distance measured between the axis and a tip (48) of the insert is greater than a distance measured between the axis and an outer surface of a first band clamp (60) positioned about the engineered portion.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679